Citation Nr: 1422448	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-47 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste, including as due to exposure to environmental hazards during Gulf War service.

2.  Entitlement to service connection for depression (claimed as due to laryngeal cancer status post total laryngectomy).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1990 to June 1991.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Buffalo, New York, Regional Office (RO), which denied service connection for laryngeal cancer status post total laryngectomy and depression.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND


In an April 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran should be scheduled for a VA compensation examination because the evidence of record contains competent evidence that the Veteran has a current disability, indicates that the disability or symptoms may be associated with the Veteran's Gulf War service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet.
App. 79 (2006). 

On the question of in-service injury, disease, or event, in the Veteran's November 2009 substantive appeal and accompanying statements, the Veteran contended that the laryngeal cancer is related to exposure to open burn pits and the fallout from the oil fires during Gulf War service.  The Veteran also contended that depression is due to the laryngeal cancer and post total laryngectomy.  

On the question of current disability, an October 2009 VA examination report reveals that the Veteran was diagnosed with transglottic squamous cell carcinoma status post laryngectomy from September 2009 with subsequent radiation, which was completed in December 2009.  The October 2009 VA examination report also conveys that the Veteran's teeth were removed in preparation for radiation treatment and that the Veteran lost the sense of smell as a result of the laryngeal cancer with laryngectomy.  A May 2010 VA treatment note indicates that the Veteran reported "underlying emotional issues" related to the change in appearance after the laryngectomy.  The May 2010 VA physician indicated depression as one of the listed conditions.

On the question of whether the current disorders may be associated with service, with the November 2009 substantive appeal, the Veteran submitted an article that identifies a relationship between "combustion products" and laryngeal cancer.  

On the question of whether there is competent medical evidence of record to decide the claim, pursuant to the November 2009 substantive appeal, in September 2012, the Veteran was scheduled for a VA compensation examination to help determine whether the laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste is related to Gulf War service and exposure to environmental toxins during service.  In a subsequent September 2012 notation in the claims folder, there is an indication that the Veteran canceled the VA examination and that she withdrew her claim.  In a February 2013 supplemental statement of the case, the RO informed the Veteran that the claims for service connection had not been withdrawn, but remained denied, and indicated that the claim will be reconsidered if the Veteran indicates a willingness to report for a VA compensation examination.

In this case, the claims file does not include an adequate medical opinion addressing 1) whether the laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste is related to Gulf War service, specifically, exposure to environmental toxins during service, or 2) whether any diagnosed depression or other psychiatric disorder is secondary to the laryngeal cancer status post total laryngectomy; therefore, the Board finds that the a VA medical nexus opinion is necessary to ascertain whether the laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste is related to Gulf War service and exposure to environmental toxins during service.  The Board also finds that the Veteran should be afforded a VA psychiatric examination to assist in determining 1) whether the Veteran has a current psychiatric disorder, and 2) whether any diagnosed psychiatric disorder is related to the laryngeal cancer status post total laryngectomy. 

Because the actions requested on remand could result in a grant of service connection for laryngeal cancer status post total laryngectomy, which, in turn, could potentially result in a grant of service connection for depression, as secondary to the laryngeal cancer status post total laryngectomy, the Board finds that the claim for service connection for depression is inextricably intertwined with the service connection claim for laryngeal cancer status post total laryngectomy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).

Accordingly, the issues of service connection for laryngeal cancer status post total laryngectomy and depression (claimed as due to laryngeal cancer status post total laryngectomy) are REMANDED for the following actions:

1.  Associate with the record any VA treatment records not already of record.

2.  Request that the medical examiner who conducted the October 2009 VA general medical exam review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required).  If the October 2009 examiner is not available, obtain the requested information from another competent medical examiner.  

The VA examiner should offer the following opinions:

It is at least as likely as not (i.e., there is a 50 percent or greater probability) that the laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste is related to the Veteran's Gulf War service and exposure to open burn pits and the fallout from the oil fires while serving as a petroleum supply specialist?

The relevant documents in the claims file should be made available to and reviewed by the examiner, including the evidence submitted by the Veteran showing an association between "combustion products" and laryngeal cancer.

3.  Schedule the Veteran for a VA mental disorders examination to assist in determining both the nature and etiology of any identified acquired psychiatric disorders.  

For any diagnosed psychiatric disorder, the examiner should advance the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder was caused by laryngeal cancer status post total laryngectomy?

Is it at least as likely as not (i.e. 50 percent or greater chance) that any diagnosed psychiatric disorder is aggravated (permanently worsened beyond normal progress of the disease) by laryngeal cancer status post total laryngectomy?  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

4.  Readjudicate the issues of service connection for laryngeal cancer status post total laryngectomy and depression secondary to laryngeal cancer status post total laryngectomy.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

